Lobello's admitted conduct.' Accordingly, we reject the conditional guilty
                 plea agreement and remand this matter to the Southern Nevada
                 Disciplinary Board for further proceedings. 2
                                   It is so ORDERED. 3


                                                                       , C.J.
                                               Hardesty


                       ect-es-
                 Paryaguirre                                      Dougla


                                                                                             , J.
                                                                  Saitta


                                                                                IA
                 Gibbons                                          Pickering



                 cc:      Chair, Southern Nevada Disciplinary Board,
                          Michael J. Warhola, LLC
                          Charles C. Lobello
                          Stan Hunterton, Bar Counsel, State Bar of Nevada


                        C1 In re Discipline of Noel Gage, Docket No. 64988 (Order
                          1
                 Approving Conditional Guilty Plea Agreement, May 28, 2014); In re
                 Discipline of Harvey Whittemore, Docket No. 66350 (Order of Suspension,
                 March 20, 2015).

                          2 Lobello's   motion to expedite this court's review is denied as moot.

                          3 This
                            is our final disposition of this matter. Any further proceedings
                 involving Lobello shall be docketed as a new matter.


SUPREME COURT
        OF
     NEVADA

                                                             2
(0) 1947A    e